Opinion issued November 14, 2013.




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-12-00090-CV
                             ———————————
                           BOBBY KELLY, Appellant
                                          V.
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee



                     On Appeal from the 12th District Court
                            Walker County, Texas
                          Trial Court Case No. 25710



                           MEMORANDUM OPINION

      Appellant, Bobby Kelly, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did
not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                        2